Title: James Madison to Matthew Maury, 18 August 1829
From: Madison, James
To: Maury, Matthew


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                18. Augst. 1829
                            
                        
                        
                            
                        I have recd. yours of the 11th. inst: It was certainly not necessary to satisfy me that your father had lost
                            nothing of his title to the esteem & friendship I have ever entertained for him. I had myself a letter from him
                            dated as late as June 19 which enclosed several interesting communications, on subjects within the scope of his consular
                            attentions.
                        You will gratify both Mrs. M. & myself by fulfilling the promise of a visit. But I must remind you
                            that the month you name for it will probably not find us at Montpr. We hope another period will not be inconvenient, to
                            you. With respect & cordial salutations
                        
                            
                                
                            
                        
                    